FILED
                                                                               IN THE OFFICE OF THE
                                                                            CLERK OF SUPREME COURT
                                                                                  JANUARY 6, 2022
                                                                             STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                  2022 ND 5

Raynard Leroy Lebeau,                                Petitioner and Appellant
      v.
State of North Dakota,                               Respondent and Appellee

                                No. 20210221

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Steven L. Marquart, Judge.

AFFIRMED.

Per Curiam.

Kiara C. Kraus-Parr, Grand Forks, ND, for petitioner and appellant.

Renata J. Olafson Selzer, Assistant State’s Attorney, Fargo, ND, for respondent
and appellee.
                               Lebeau v. State
                                No. 20210221

Per Curiam.

[¶1] Raynard Leroy Lebeau appeals from an order of the district court
summarily dismissing his second application for postconviction relief. Lebeau
argues the district court erred in dismissing his application because he
received ineffective assistance of counsel in the underlying criminal matter.
Because Lebeau’s claims are barred by res judicata under N.D.C.C. § 29-32.1-
12, and Lebeau failed to raise any genuine issue of material fact in response to
the State’s motion for summary dismissal, we summarily affirm under
N.D.R.App.P. 35.1(a)(2) and (7); See Atkins v. State, 2021 ND 112, 961 N.W.2d
278 (summarily affirming denial of an application for postconviction relief
under N.D.R.App.P. 35.1(a)(2) and (7) where the claims were barred by res
judicata and the petitioner failed to raise a genuine issue of material fact).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1